Citation Nr: 0508028	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection impairment of the right 
upper extremity, claimed as loss of use.

3.  Entitlement to service connection for a right knee 
disorder, claimed as loss of use.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

Appellant had active military service from July 1976 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for right shoulder pain (claimed as loss of use of 
the arm), back pain, and osteoarthritis of the right knee 
(claimed as loss of use of the leg).

Appellant requested an opportunity to testify before the 
Board, and a video hearing was scheduled for her in November 
2004.  Appellant failed to report for the hearing, and the 
case was sent to the Board for adjudication on the basis of 
the evidence in the file.

The issue of service connection for right knee disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if any further action 
is required on your part.


FINDINGS OF FACT

1.  Appellant had a fractured fifth metacarpal, right hand, 
during military service.  There is no evidence of any other 
injury or disorder of the right upper extremity during 
service.  There is no evidence of an abnormality of the right 
upper extremity at the time of discharge.

2.  There is no evidence of a back injury during military 
service, or of a back disorder at time of discharge.

3.  Appellant has a current service-connected disability for 
residuals of fractured right fifth metacarpal, rated as 
noncompensable.  There is no evidence that this service-
connected disability contributes to the claimed loss of use 
of the right upper extremity.  

4.  The earliest medical notation of a disorder of the right 
upper extremity was years after appellant's discharge from 
service.  Although appellant has had multiple diagnostic 
evaluations of her right upper extremity, there is no 
diagnosis of a neurological or musculoskeletal disorder to 
account for her claimed pain and weakness. 

5.  The earliest notation of back pain was years after 
appellant's discharge from service.  There is no current 
diagnosis of a neurological or musculoskeletal disorder to 
account for her claimed back pain.

6.  There is no medical evidence of nexus between the claimed 
back disorder or claimed disorder of the right upper 
extremity and appellant's military service.


CONCLUSIONS OF LAW

1.  Back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  A disorder of the right upper extremity was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
service connection for loss of use of arm, and for severe 
pain in back, was received in August 2001; the claim was 
denied by rating decision in June 2002.  RO sent appellant a 
VCAA duty-to-assist letter in November 2001.  The duty-to-
assist letter did not expressly satisfy the fourth element 
("give us everything you've got") cited in Pelegrini.  
However, as will be discussed below, the VCAA provisions have 
been considered and complied with.  There is no indication 
that there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in January 2003, and the Supplemental 
Statement of the Case (SSOC) in June 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and from the only 
private medical provider that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
scheduled for a video hearing before the Board in November 
2004 at her request, but she failed to report for the 
hearing.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
RO did not afford appellant a VA medical examination in 
regard to the claim.  The VCAA states that an examination or 
opinion is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (A) contains competent lay or medical evidence of 
a current diagnosed disability; (B) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a chronic condition manifesting during an applicable 
presumptive period, and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service, or may be associated 
with another service-connected disability.  38 C.F.R. § 3.159 
(c)(4) (2004).  As noted in the discussion below, condition 
(B) is satisfied, but conditions but conditions (A) and (C) 
are not.  The Board accordingly finds that VA does not have 
an unfulfilled obligation under the VCAA to afford appellant 
a VA medical examination at this point.  The Board 
accordingly finds that VA's duty to assist has been satisfied 
in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  Appellant 
had a motor vehicle accident in December 1976 during which 
she was thrown from the vehicle and knocked unconscious for a 
time; the medical record shows head trauma and lacerations 
but no indication of trauma to the back or to the right upper 
extremity; X-ray of the cervical spine was incomplete but 
appeared normal.  An X-ray report dated September 1978 shows 
a healing fracture in the fifth metacarpal of the right hand; 
treatment notes show that appellant was placed in a splint.  
The separation physical examination did not indicate any 
abnormality of the back or right upper extremity at time of 
discharge.

In July 1979, appellant underwent a VA compensation and 
pension medical examination during which she complained of 
pain in the lower extremities; she did not complain of pain 
or dysfunction in the back or right upper extremity.  
Appellant reported that she had fractured a finger in her 
right hand in service but denied any current problems.  The 
examiner examined the right hand and noted normal range of 
motion and no abnormalities; the examiner did not order X-
rays because appellant was pregnant.  The examiner made no 
specific observation in regard to the back or the right arm 
and right shoulder, but simply noted that general medical 
examination showed no significant physical abnormalities.

A rating decision dated August 1979 granted service 
connection for fracture of the fifth metacarpal of the right 
hand, rated as noncompensable (0 percent disabling).  That 
rating is still in effect.

The file contains VA medical treatment records beginning in 
1982.  The earliest notation of back pain occurs in April 
1984; appellant reported that she had injured her back in a 
motor vehicle accident in December 1983.  A VA medical 
certificate dated January 2000 shows that appellant 
complained of upper and lower back pain consequent to her job 
in a nursing home as well as her 1984 motor vehicle accident; 
appellant also reported that she had refused surgery for a 
slipped disc.  

A treatment record from Guadalupe Valley hospital dated 
October 1998 shows that appellant reported prior history of 
lumbar disc disease, but no further details are provided.  
The same report shows a complaint of swelling and weakness in 
the right wrist, becoming increasingly painful with use of 
the right hand.  

The earliest notation of shoulder pain occurs in a Guadalupe 
Valley Hospital note dated January 1999, in which appellant 
reported right shoulder and back pain beginning four days 
previously and increasing with movement; appellant denied any 
injury.  In March 1999, appellant reported pain in the right 
shoulder and right chest wall, with pain and numbness in the 
right arm; appellant stated that it hurt to raise the arm 
over her head.  

Appellant had VA X-rays of the lumbosacral spine and cervical 
spine in January 2000, both of which noted that no gross 
abnormality was seen.  

The is a showing of right upper extremity pain in the VA 
treatment record of January 2000, showing diagnosis of 
possible carpal tunnel syndrome in the right wrist.  VA 
medical certificate in February 2000 shows that appellant 
complained of two weeks of right upper quadrant sharp severe 
pain, with radiation to right flank and right shoulder.  X-
rays of both hands in May 2000 showed diffuse mineralization 
but no erosion or fracture.  Appellant had electromyography 
(EMG) of the right upper extremity in June 2000 to rule out 
carpal tunnel syndrome; the interpreter's impression was 
normal study with no electrodiagnostic evidence of carpal 
tunnel syndrome, median nerve neuropathy, or right cervical 
radiculopathy.  In September 2000, appellant complained of 
four months of steadily worsening right shoulder pain; the 
examiner's impression was musculoskeletal pain.        

A VA MRI of the cervical spine in November 2000 was normal, 
but noted disc protrusion at T8-9 (thoracic spine).  

In a VA clinical note of April 2001, appellant complained of 
chronic low back pain and pain in the right wrist that caused 
her to drop things.

Appellant complained of back pain, radiating to the 
shoulders, in a VA treatment note dated July 2001.  

Appellant submitted the instant claim for service connection 
in August 2001.  Specifically, appellant claimed "loss of 
use of arm" dating from 1976 at Ft. McClellan (basic 
training) and "severe pain in back" dating from 1977 at Ft. 
Sam Houston (appellant's last duty station).  

The file contains a letter from appellant dated December 
2001.  The letter asserts that appellant has had problems 
with her back since service, although she cannot remember how 
she injured her back.  The letter asserts that appellant is 
always in pain with the back condition.  The letter also 
refers to a disorder of the arm and hand that became worse 
two years previously with swelling and pain; the arm was 
currently almost useless because of pain and numbness.

The file contains letters from N.B., an acquaintance of 
appellant, dated December 2001 and May 2003.  These letters 
describe the current manifestations of appellant's medical 
problems, as observed by N.B. as a layperson.  The letters do 
not assert any connection between appellant's medical 
condition and her military service, and N.B.'s earlier letter 
makes clear that N.B. first met appellant in 1996, seventeen 
years after appellant's discharge from service.

The file also contains letters from V.T.V., an acquaintance 
of appellant, received in January 2002 and May 2003.  The 
letters state that V.T.V. has known appellant for "awhile" 
and describe appellant's current observed symptoms from a 
layperson's perspective, but do not assert a connection with 
appellant's military service. 
     
III.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred during active military service, or, 
if preexisting such service, was aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service incurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The first part of the Hickson analysis is medical evidence of 
a disability.  In this case, the file contains letters from 
appellant's acquaintances describing the apparent 
manifestations of back pain and upper right quadrant pain, as 
well as many clinical notes showing appellant's complaints to 
medical providers of back pain and of upper right quadrant 
pain, weakness, and numbness.  However, there is no diagnosis 
for any actual pathology to account for the claimed symptoms, 
other than "musculoskeletal pain."  Physical examination 
and diagnostics ( X-ray, MRI, and EMG) by VA and by private 
medical providers have all failed to arrive at a medical 
diagnosis to account for either the claimed low back disorder 
or the claimed upper right quadrant disorder. The Board 
accordingly finds that the first part of the Hickson analysis 
is not satisfied.  

The second part of the Hickson analysis is evidence of an in-
service injury or disease.  In this case, the service medical 
record discloses that appellant had a motor vehicle accident 
in service and an unrelated incident in which she fractured a 
metacarpal in her right hand.  The Board accordingly finds 
that the second part of the Hickson analysis is satisfied.  

The third part of the Hickson analysis is medical evidence of 
nexus between the claimed current disability and an injury or 
disease in service.  In this case, there is no medical 
evidence that either the claimed back disorder or the claimed 
right upper quadrant disorder is related to appellant's 
military service.  The Board accordingly finds that the third 
part of the Hickson analysis is not satisfied.

Service connection may be awarded for a "chronic" condition 
when (1) a chronic disease manifests itself in service or 
within the presumptive period, and the veteran currently has 
the same condition, or (2) a disease manifests itself in 
service or within the presumptive period but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
For the showing of a "chronic disease" in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2004).  In this case, 
appellant has not been diagnosed with a back disorder of 
right upper extremity disorder recognized as "chronic" 
under 38 C.F.R. § 3.309, and in any case there is no evidence 
of the onset of back disorder or right upper extremity 
disorder during service or during the presumptive period.  
The Board accordingly finds that there is no basis to award 
service connection as a "chronic condition" in this case.  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of many years between appellant's discharge from 
service and the first medical documentation of her claimed 
back disorder and her claimed shoulder disorder, is actual 
evidence against her claim of service connection.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim for service 
connection and the benefit-of-the-doubt rule does not apply.


ORDER

Service connection for low back disorder is denied.  Service 
connection for a disorder of the right upper extremity, 
claimed as loss of use, is denied.

REMAND

As noted above, the VCAA's duty to assist includes providing 
medical examination or obtaining medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2004).  The Board has determined that a medical examination 
is necessary at this point to adjudicate this case.  Service 
medical records document that appellant had a significant 
right knee pathology in service with residuals at the time of 
her discharge, but appellant has not been afforded a VA 
medical examination to determine whether her present claimed 
right knee disorder is related to her military service.

Service medical records show that appellant complained of 
right knee pain after a motor vehicle accident in December 
1976.  She underwent surgery in Landstuhl, Germany, and at 
Brooke Army Medical Center, Texas, in 1977 to remove a bone 
tumor in the right leg.  Appellant's discharge physical 
examination records an abnormality for range of motion of the 
right knee.

Appellant had a VA medical examination in July 1979 in which 
she complained of pain on range of motion.  The examiner 
recorded range of motion of 10 degrees to 140 degrees.  Since 
this examination was conducted prior to DeLuca, the report 
did not cite whether there was pain on range of motion.  
Also, the examiner did not request X-rays since appellant was 
pregnant at the time.  Appellant has not had a VA medical 
examination of the right knee since 1979.

The VA medical examiner in 1979 diagnosed residuals, excision 
of tumor, right tibia bone graft.  A rating decision in 
August 1979 granted service connection for scar, right tibia, 
residuals excised bone tumor, at noncompensable (0 percent 
disabling) level of disability.  That service-connected 
disability is still in effect. 

Appellant has received treatment by VA for complaints of knee 
pain.  Clinical reports are inconsistent; a VA MRI in August 
2000 revealed the presence of an artifact (metal plate and 
screws) at the resection site but a subsequent X-ray in April 
2001 shows no orthopedic hardware.  The current diagnosis 
appears to be degenerative joint disease.

The Board finds that medical examination is necessary at this 
point to diagnose appellant's claimed right knee disorder and 
to provide an opinion as to whether appellant's claimed right 
knee disorder is directly consequent to her military service 
or secondary to her service-connected disability.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2004), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
appellant should be advised to "give 
us all you've got" in regard to her 
claim.  If it is indicated that there 
is additional evidence to be obtained, 
the parties responsible should 
undertake to obtain that evidence.  To 
the extent that appellant's assistance 
is needed in obtaining or identifying 
pertinent records, that assistance 
should be requested.  

2.  Thereafter, appellant should be 
scheduled for appropriate 
examination(s) at a VA Medical Center 
to determine what specific pathologies 
contribute to appellant's current 
claimed right knee disorder.  All 
appropriate tests should be performed 
and the results noted in detail.  The 
examiner(s) should review the C-file in 
conjunction with the examination(s).  
The examiner(s) should express a 
medical opinion as to whether it is at 
least as likely as not that appellant's 
right knee disability, if any, is 
consequent to her military service or 
secondary to her service-connected 
disability.  If the examiner(s) cannot 
provide an etiological opinion without 
resorting to speculation, the 
examiner(s) should so indicate.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims for service 
connection of a right knee disorder.  
De novo consideration should be 
undertaken in order to comply with the 
provisions of the VCAA to the extent 
possible.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and her representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until she is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


